DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 05/26/2022 has been entered and fully considered. Claims 1-6, 11-20 remain pending in the application, where claims 13-18 remain withdrawn and the independent claims have been amended. New claims 21-27 have been added. 
Claim 26, dependent on withdrawn claim 13, is considered withdrawn hereunder.


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the double patenting based rejection over US Patent 9515119, as set forth in the non-final office action mailed on 03/09/2022. The above rejections are therefore withdrawn. However, an updated provisional non-statutory double patenting rejection over US PGPUB 20210333454 is presented hereunder.
3- Moreover, Applicant’s amendments and their corresponding argument, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made over Sprague and Sprague/Kempkens in view of Hendrix (US PGPUB 20140014838).

Double Patenting
4- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5- Claim 1, 19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2, 4 of Okenfuss (PGPUB 2021/0333454). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Hendrix, reorder its claims and or limitations within the claims.

 This is a provisional non-statutory double patenting rejection.
Claims of Application 16722325
Claim of PGPUB 20210333454
1, 19. (Original) An optical filter and a method of making thereof, comprising: a set of optical filter layers, the set of optical filter layers including: a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen, and the first refractive index being at or greater than 3.6 at a particular wavelength; a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material and the second refractive index being less than the first refractive index; and a third subset of optical filter layers comprising a third material different from the first material and the second material.
2. (Original) The optical filter of claim 1, where the first material includes at least one of: a hydrogenated silicon (Si:H) material, a silicon-germanium (SiGe) material, or a hydrogenated silicon-germanium (SiGe:H) material.



1. An induced transmission filter, comprising: a set of optical filter layers including: a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon or hydrogen; and a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material, the second material comprising at least silver.
2. The induced transmission filter of claim 1, where the first material is at least one of: a hydrogenated silicon (Si:H) material, or an amorphous silicon (a-Si) material.
4. The induced transmission filter of claim 1, further comprising: a third subset of optical filter layers, the third subset of optical filter layers comprising a third material different from the first material and the second material.

7. The induced transmission filter of claim 1, where the first refractive index is greater than 3.3 at a spectral range of approximately 800 nanometers (nm) to approximately 1700 nm.


Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-6, 11-12, 19-22 and 24-25, 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sprague et al. (PGPUB No. 2016/0238759) in view of Hendrix (US PGPUB 20140014838).

As to amended claim 1, claims 2-3, 19-22, 24-25, 27 Sprague teaches an optical filter and its method of making (Fig. 4, Abstract), comprising: a set of optical filter layers, the set of optical filter layers including: 
a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen; (claim 2) where the first material includes at least one of: a hydrogenated silicon (Si:H) material, a silicon-germanium (SiGe) material, or a hydrogenated silicon-germanium (SiGe:H) material and (Claim 24) wherein the first material includes a hydrogenated silicon (Si:H) material or a hydrogenated silicon-germanium (SiGe:H) material (¶ 6-8 for ex.; 104/ Si:H,N in 110 for ex.); a second subset of optical filter layers comprising a second material with a second refractive index; (claim 3) where the second material includes at least one of: a silicon dioxide (SiO2) material, an aluminum oxide (A12O3) material, a titanium dioxide (TiO2) material, a niobium pentoxide (Nb2O5) material, a tantalum pentoxide (Ta2O5) material, a magnesium fluoride (MgF2) material, a zirconium oxide (ZrO2) material, a yttrium oxide (Y203) material, a silicon nitride (Si3N4) material, a boron based material, or a phosphorous based material (¶ 6-8 for ex.; 106/SiO2), the second material being different from the first material and the second refractive index being less than the first refractive index (Abstract, ¶ 4, 6); and 
a third subset of optical filter layers comprising a third material different from the first material and the second material (¶ 9, 20-21 for ex.; 108/Si3N4); (Claim 20) where one or more of the first subset of optical filter layers, the second subset of optical filter layers, or the third subset of optical filter layers are deposited via direct current sputtering (¶ 8, 22-29 for ex.).
	Sprague does not teach expressly the first refractive index being at or greater than 3.6 at a particular wavelength; (Claim 21) wherein the first refractive index is greater than 3.64 at the particular wavelength; (Claim 22) wherein the first material includes a hydrogenated silicon (Si:H) material, wherein the first refractive index is at or greater than 3.8 at the particular wavelength, and wherein the particular wavelength is a wavelength of approximately 800 nm or 830 nm; (Claim 24) wherein the first refractive index is greater than 3.7 at the particular wavelength, and wherein the particular wavelength is a wavelength of approximately 950 nm; (Claim 25, 27) wherein the particular wavelength is a wavelength of approximately 800 nm or 830 nm; wherein the particular wavelength is a wavelength of approximately 800 nm or 830 nm, even though this aspect can be considered as an inherent characteristic of the material used as the first material in the claimed filter
	As evidence to the rejection, one with ordinary skill in the art would consider Hendrix, which teaches a similar optical filter (Figs. 1-10, Abstract) using Si:H as one of the top or first layer (¶ 8-9) and which is formed according to Figs. C-D for ex. with refractive indexes reaching the claimed 3.6 and exceeding it to 3.64 and 3.8 for different given wavelengths and wavelength ranges.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Sprague in view of Hendrix’ suggestions so that the first refractive index being at or greater than 3.6 at a particular wavelength; wherein the first refractive index is greater than 3.64 at the particular wavelength; wherein the first material includes a hydrogenated silicon (Si:H) material, wherein the first refractive index is at or greater than 3.8 at the particular wavelength, and wherein the particular wavelength is a wavelength of approximately 800 nm or 830 nm, with the advantage taught by Hendrix of using a material of a high refractive index with a low extinction coefficient in the spectral range (¶ 8-9 for ex.)
  
As to claim 4, the combination of Sprague and Hendrix teaches the optical filter of claim 1.
Moreover, Sprague teaches the filter further comprising: a fourth subset of optical filter layers (Another layer Si3N4 in 110), the fourth subset of optical filter layers comprising a fourth material different from at least the first material and the second material (Fig. 4).  

As to claim 5, the combination of Sprague and Hendrix teaches the optical filter of claim 1.
Moreover, Sprague teaches the filter further comprising: a substrate onto which the set of optical filter layers are disposed (Fig. 4, and ¶ 29; 102).  

As to claim 6, the combination of Sprague and Hendrix teaches the optical filter of claim 5.
Moreover, Sprague teaches the filter where the set of optical filter layers is disposed onto a first side of the substrate, and where a coating is disposed onto a second side of the substrate (Fig. 4; 110 and 112).  

8- Claim 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sprague and Hendrix in view of Wurm (US PGPUB 2006/0160031).

As to claim 23, the combination of Sprague and Hendrix teaches the optical filter of claim 1.
The combination does not teach wherein the first subset of optical filter layers further comprises one or more of phosphorous, boron, or carbide.  
However, in a similar field of endeavor, Wurm teaches an optical filter (Abstract and Figs. 1-20), wherein the filter material comprises silicon nitride, boron nitride or silicon carbide (¶50, 56, 59 Claims 7, 12 for ex.) as suitable alternatives.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Sprague and Hendrix in view of Wurm so that  the first subset of optical filter layers further comprises one or more of phosphorous, boron, or carbide, as suitable alternatives (See MPEP § 2144.07 for ex.)

9- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sprague and Hendrix in view of  Kempkens (DE202017100512).

As to claim 12, the combination of Sprague and Hendrix teaches the optical filter of claim 1.
The combination does not teach expressly where the optical filter is annealed.
However, in a similar field of endeavor, Kempkens teaches Optical filters (Figs. 1-6 and Abstract) wherein layers of hydrogenated Silicon are annealed (¶ 5, 7, 12, 18-21 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Sprague and Hendrix in view of Kempkens’ suggestions so that the optical filter is annealed, with the advantage of effectively preserving the stability of the optical properties of the filter (¶ 31 for ex.)



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886